Title: John Bradbury to Thomas Jefferson, 9 January 1816
From: Bradbury, John
To: Jefferson, Thomas


          
            
              Sir
               Wards bridge N.Y. 9 Jan. 1816
            
            In my Tour up the Missouri I was deeply impressed with the belief that the region South of that River was extremely rich in Mineralogical as well as Botanic Treasures, and returned with a decided intention to explore the Arkansas and Red Rivers with a view to collect (at least) the materials for the Nat. History of that country.
            This design I communicated to Docr Smith PL.S. now Sir James Edward, I received from him the most friendly promises of assistance in the Nomenclature &c &c I came to the Eastern States in order to raise the means by a Sedulous attention to business or to obtain a Situation in which such an undertaking should become a duty. I have tried the former alternative and am disappointed, partly by the present state of Manufactures in this country but more by the turpitude of the man with whom I am connected in business as Partner:
            The consideration that the period of Vigour with us has other limits than Death now urges me to look round for the most Speedy means of accomplishing my darling object. This wish has received an additional impulse on being lately informed that a person is now on his way to explore those regions sent from England with the intent that his discoveries shall be published in that country. If impelled by these feelings I make an improper appeal to you Sir impute it I beg to the true motive, Zeal for Science
            I notice in the reports of the proceedings of congress that a Road is in contemplation from St Louis to the Northern boundary of Louisiana for the laying out of which commissioners are to be appointed. I am well acquainted with a considerable portion of the country from St Louis to the Arkansas, have recived a Mathematical education and have a competent knowledge of Surveying. In the Geological part of Mineralogy & the external characters of fossils I am not less versed than in Botany. As the Road will assuredly pass through a mineral country, if a Mineralogical report would be desirable in addition to the Survey I might if employed furnish it
            should I be honored with an appointment in this business, or farther in the interior (which I should prefer) I pledge myself that the result shall be published in the United States
            I must apologize for obtruding myself on you and plead as my excuse that I am unacquainted with and unknown to those in power. If the application is improper you will of course suppress it.
            
              I am Sir Your most obedient & obliged
              John Bradbury
            
          
          
            PS. My discoveries in Botany have been published in England and are considered as Valuable
            
          
        